Citation Nr: 0522451	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-03 820	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel



INTRODUCTION

The veteran had active service from June 1968 to October 
1990.  

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, in May 2002, which, inter alia, denied the 
claim for service connection for PTSD.  The Board notes that 
the May 2002 decision separately denied service connection 
for panic disorder without agoraphobia and for depression.  
The veteran only appealed the denial of service connection 
for PTSD; therefore, this is the only issue over which the 
Board has jurisdiction.

This case was previously before the Board in February 2004, 
and was remanded for additional development.  That 
development has been completed to the extent possible based 
on cooperation by the veteran.  Accordingly, the Board finds 
that the remand directives have been substantially complied 
with, and that a new remand is not required in order to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran engaged in combat during his service in the 
Republic of Vietnam.

3.  The preponderance of the evidence is against a finding 
that the veteran currently has PTSD due to his in-service 
stressors.


CONCLUSION OF LAW

Service connection is not warranted for an acquired 
psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b)(2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in September 2001.  This 
letter addressed the requirements to establish service 
connection, informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any additional evidence that was relevant to the 
case.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the January 2003 Statement of the 
Case (SOC), and the February 2003 and March 2005 Supplemental 
Statements of the Case (SSOC).  These documents served notice 
to the veteran of the law and governing regulations regarding 
his case, as well as the reasons for the determinations made 
with respect to his claim.  In pertinent part, the SOC 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159.  Thus, the duty to notify has been 
satisfied.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, private medical records, 
VA treatment records and VA examination reports.  In July 
2004, the VA sent the veteran a request that he complete 
authorization forms to release information from his treatment 
providers.  He did not respond to this request.  Without such 
information, no further action to obtain those records can be 
taken.  Thus, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Factual Background

The veteran's service medical records are negative for a 
diagnosis of PTSD.  The veteran's DD Form 214 notes he was 
awarded, in pertinent part, the Combat Infantry Badge, the 
Vietnam Campaign Medal, the Vietnam Cross of Gallantry with 
Palm, and the Vietnam Service Medal.

Records of treatment at a VA medical center in August 2000 
indicate the veteran reported a history of anxiety attacks, 
especially at times when he is alone.  At an examination at 
that time, his mental status was found to be normal and he 
showed no cognitive deficits or suicidal thoughts.  He also 
had no command hallucinations.  A diagnosis of anxiety 
disorder was listed.  Treatment records from November 2000 
indicate that the veteran's anxiety improved on Serax, and 
that he had a history of panic and possible obsessive-
compulsive disorder.  The examiner noted he had a stable job, 
supportive wife and kids.  His sleep and appetite were 
normal, and he was not taking drugs or alcohol.  The veteran 
received ongoing treatment for anxiety and dysthymia through 
May 2001.

Visits to VA medical facilities in January and February 2001 
noted the veteran's anxiety, as well as a discussion about 
medications and driving.  In August 2001 he was noted to have 
been depressed, alleging PTSD from Vietnam.  

A September 2001 note from a VA staff psychiatrist indicated 
the veteran reported being diagnosed with PTSD by another 
doctor.  That same month, the VA received a report from EWH 
M.D., detailing the veteran's problems.  The report begins 
with a stated diagnosis of "Axis I- Chronic Post Traumatic 
Stress Disorder."  It also indicates "Axis I.V. 5- Viet Nam 
War Stressors."  The report included a notation of his 
service dates and that he served as a rifleman in Vietnam 
from 1968 to 1969 until he was hurt.  The examiner further 
indicated:

His wife says he has nightmares frequently, but he 
doesn't remember them.  He averages 4 hours of sleep 
and often wakes in a sweat.  He has panic attacks 
when alone or isolated.  He startles easily, is 
hypervigilant, and can't stand anyone behind him.  He 
often feels like someone is behind him.  He doesn't 
socialize.  His recent memory is so poor he can't 
remember what he reads.  He hears his name called 
frequently, footsteps in the house every day, and 
sees shadows out of the corner of his eye many times 
per day when no one is there.

The examiner then noted the veteran's history of anger and 
depression, as well as his medication regimen.  Finally, the 
examiner reported the veteran is no longer able to sustain 
social relationships due to his PTSD.  

During a November 2001 VA contract examination , the veteran 
was examined by WRB, Jr. M.D., who reviewed the claims file 
prior to completing the examination.  During this 
examination, the veteran described a history of panic, 
loneliness, anxiety, and resultant physiological 
manifestations.  The veteran did not indicate nightmares and 
said that his history of flashbacks ended 10 years prior to 
his examination.  The veteran stated "Funny, I only have 
fond memories" of Vietnam.  The veteran indicated that he 
does not concentrate well and has a bit of a short temper.  
He now watches television programming relating to Vietnam, as 
it no longer bothers him.  He is no longer hypervigilant and 
he has decreased mood swings.  The veteran then indicated he 
is scared of doctors and probably minimizes his symptoms.  

In a review of stressors, the veteran indicated "Things 
didn't seem to bother me like they bothered everybody else.  
I was never really scared.  I was either too young or too 
stupid."  The veteran indicated that he was a helicopter 
gunner and that he would take bodies of dead and wounded.  
The examiner noted that this did not seem to bother the 
veteran.  The veteran also indicated that he shot people on 
occasion and that this did not bother him either.  

The examiner discussed the other psychiatric diagnoses in the 
veteran's claims file, and quoted from Dr. EWH's September 
2001 note.  While noting the veteran did experience and 
witness extremely traumatic events, the examiner found that 
the veteran was not bothered by them.  The physician noted 
that, near the time of his examination, the veteran was not 
re-experiencing his trauma, has not lost interest in his 
hobbies, and was only "a bit" detached and estranged from 
others.  The examiner noted the veteran's stressors to be 
social isolation and health issues.  The veteran was assigned 
a GAF score of 60.  

Based on all of this, the examiner opined that the veteran 
does not meet the Diagnostic an Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV) criteria for PTSD.  The 
examiner diagnosed panic disorder without agoraphobia and 
depression, not otherwise specified.  

The veteran subsequently underwent psychological testing in 
the form of an 
MMPI-2.  Notes of the interview indicate that the veteran was 
casually dressed, adequately groomed, and of good hygiene.  
The veteran was alert and understood speech.  The veteran 
also spoke clearly himself.  No other abnormalities in 
behavior or appearance were noted.

The examiner noted that the veteran cooperated with taking 
the MMPI-2.  Results from this test indicated that the 
veteran was agitated and depressed.  Keane PTSD scale results 
indicate the veteran scored above the threshold for PTSD.  
Because of the interview and test, the examiner concluded 
that chronic PTSD and major depression should be diagnostic 
considerations, as well as personality disorders., 

In an addendum to his report, Dr. WRB noted the psychological 
testing and stated that the findings reached by the 
psychologist do not affect his determination that the veteran 
has panic disorder without agoraphobia and depression.  
Further, he stated "I do not consider the results of the 
MMPI-2 in any reasonable way a reliable diagnostic tool and 
neither does the VA Department of Psychiatry."

In a December 2002 correspondence with the VA, the veteran 
indicated he is undergoing treatment for PTSD and that he did 
not make mention of his condition in service because that 
might have been bad for his career.

A January 2003 letter from a VA readjustment specialist 
indicates that the veteran reported problems, which the 
readjustment specialist wrote "appears" related to his 
service in the Republic of Vietnam.  These problems include 
intrusive memories, depression, sleep disturbance, and 
anxiety.  

Several letters were submitted by the veteran in April 2003.  
One of these letters evidenced his position that doctors and 
the counseling specialist all agree that he has PTSD.  He 
also submitted letters detailing his stressors.

April 2003 letters also came from the veteran's family.  One, 
written by the veteran's brother, RLD, indicates that the 
veteran came back from Vietnam a changed man.  According to 
his brother, the veteran became quiet and reclusive on his 
return from the war.  The veteran's brother stated that the 
veteran does not leave the house often.  In another letter, 
AGD expresses her wish that the veteran could be happy again.  
The veteran's wife, JD, described sleepless nights and 
indications of stress, fear, and loneliness throughout the 
course of their 28 year marriage.

VA medical records from April 2003 indicate that the VA staff 
psychiatrist, Dr. IND did not diagnose the veteran with PTSD, 
but rather, Dr. IND indicated that the veteran had 
"hyperarousal avoidance remembering as a combat vet in 
Nam."  Dr. IND stated that the veteran should reapply for 
service connection and contact his private physician for a 
diagnosis of PTSD.  

July 2004 VA treatment records indicate the veteran was still 
treated for depression and that he has combat flashbacks 
sometimes.  Subsequent records, through March 2005, are 
negative for indicia of PTSD or treatment for PTSD.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) [citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)].  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the DSM-IV and that if a diagnosis is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Based on the veteran's DD Form 214, the Board finds that the 
veteran engaged in combat during his service in the Republic 
of Vietnam, and therefore, he has established a verified 
stressor.

The veteran was diagnosed with chronic PTSD by Dr. EWH in 
September 2001.  While the report of Dr. EWH indicates "Viet 
Nam War Stressors", it provides no specifics as to the 
stressors experienced, and notes the veteran does not 
remember having nightmares, but his wife says he does.  The 
content of the nightmares was not indicated.  Of the report, 
only one paragraph discussed symptomatology, and there was no 
mention of any thoughts of combat, avoidance of things that 
trigger memories, etc.  As subsequently noted by the VA 
examiner, this report does not appear to contain sufficient 
information to comply with DSM-IV with regard to the 
diagnosis of PTSD.  

Conversely, the November 2001 VA examination provided a 
detailed examination, that included a review of the claims 
file.  The veteran himself indicated that he had not had 
flashbacks in 10 years, that he does not have nightmares, 
combat did not bother him, and he had only fond memories of 
Vietnam.  Based on his review of the claims file, including 
Dr. EWH's report, and his examination of the veteran, the 
examiner found the veteran did not meet the DSM-IV criteria 
for PTSD.  However, even though the MMPI-2 noted that a 
diagnosis of PTSD should be considered, the examiner 
indicated in his addendum that such is not sufficient to 
diagnose the disorder.  Further, nowhere in the report of 
psychological testing was the DSM-IV criteria addressed.  

None of the subsequent evidence has provided a diagnosis of 
PTSD in accordance with DSM-IV.  Moreover, an attempt to 
obtain the treatment records from Dr. EWH could not be made 
due to the lack of cooperation by the veteran.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not a "one-way street."  If the veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.).  As such, the only diagnosis in the 
record made in accordance with DSM-IV, is that of the VA 
examiner in November 2001, which found he did not meet the 
criteria for PTSD.   

In summary, the preponderance of the evidence is against a 
finding that the veteran currently has a diagnosis of PTSD 
which meets the criteria of 38 C.F.R. § 4.125(a).  Therefore, 
service connection for PTSD is not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for PTSD is denied.

	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


